Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Jacqulyn Nicole Ferguson, Appellant                    Appeal from the 4th District Court of Rusk
                                                        County, Texas (Tr. Ct. No. CR16-001).
 No. 06-16-00046-CR         v.                          Opinion delivered by Justice Burgess, Chief
                                                        Justice Morriss and Justice Moseley
 The State of Texas, Appellee                           participating.



       As stated in the Court’s opinion of this date, we find there was error in the judgment of the
court below. Therefore, we reverse the trial court’s judgment and render judgment acquitting
Ferguson of bail jumping and failure to appear on December 14, 2015.
       We further order that the appellee, The State of Texas, pay all costs of this appeal.


                                                       RENDERED OCTOBER 27, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk